Citation Nr: 0313396	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-22 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had three periods of active honorable service 
from January 1967 to January 1970, May 1970 to February 23, 
1971, and February 24, 1971 through May 6, 1973 (with other 
than honorable active service from May 7, 1973 to May 1974).  
See also an August 1994 character of discharge VA 
administrative decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the St. 
Petersburg, Florida, Regional Office, which, in part, denied 
a claim filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.  
Jurisdiction over the case was subsequently transferred to 
the Pittsburgh, Pennsylvania, Regional Office (RO).  

In September 2002, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)); and certain additional private medical 
records and other evidence were obtained by the Board.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Under 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

Due in part to procedural due process concerns as a result of 
the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the appellate 
issue in the REMAND section below.  


REMAND

As a result of the Federal Circuit's decision, the appellate 
issue requires appropriate procedural development by the RO, 
including readjudication that considers any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation.

Additionally, it appears that there are other reasons for 
remanding this case.  The evidentiary record indicates that 
the veteran may have been in receipt of disability benefits 
from the Social Security Administration (SSA).  See a 
December 1975 SSA record and an August 1999 VA psychiatric 
examination report.  It is unclear from the record, however, 
whether the RO has ever specifically attempted to obtain 
medical records that might be associated with any SSA claim 
filed by him.  Medical records, if any, associated with the 
veteran's SSA disability benefits claim might be material in 
deciding said appellate issue on remand; and, consequently, 
the RO should attempt to obtain them prior to final appellate 
consideration.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), Masors v. Derwinski, 2 Vet. App. 181, 187-89 (1992), 
and Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims held that VA breached its statutory duty to assist by 
failing to obtain SSA records.  

The evidentiary record indicates that, according to a 
February 2000 death certificate (prepared by a physician 
employed by the hospice where the veteran died), the veteran 
died in February 2000, at age 51; and that the immediate 
cause of death was listed as cirrhosis.  In March 2000, the 
same physician filed an amended death certificate, which 
listed the immediate cause of death as cirrhosis, due to, or 
as a consequence of hepatitis C; and post-traumatic stress 
disorder, the only disability for which service connection 
was in effect, was listed therein as a significant condition 
contributing to death but not resulting in the underlying 
cause thereof.  Appellant contends, in essence, that the 
veteran's fatal cirrhosis was either due to alcohol abuse 
that represented self-treatment for his service-connected 
post-traumatic stress disorder or was due to hepatitis C that 
was incurred during service from the veteran's exposure to 
blood.  

The evidentiary record indicates that cirrhosis and hepatitis 
B and C were initially clinically documented in 1993; and 
post-traumatic stress disorder was diagnosed on the 
aforementioned August 1999 VA psychiatric examination.  In a 
March 1994 written statement, the veteran alleged that during 
his last period of service, after returning from Vietnam, he 
experienced stress and began to drink alcohol heavily.  In a 
November 1998 written statement, the veteran alleged that 
after returning from Vietnam, he tried to drown out his 
memories with liquor and drank heavily for approximately 20 
years to blot out memories.  In a July 1999 written 
statement, the veteran expressed his belief that his 
hepatitis C resulted from contact with blood on radio 
equipment during Vietnam combat.  Additionally, the 
aforementioned August 1999 VA psychiatric examination report 
referred to a clinical record which apparently suggested the 
possibility that the veteran may have incurred hepatitis C 
from a blood transfusion during 1985 back surgery.  Said 
August 1989 VA psychiatric examination report also noted a 
history of a 1984 psychiatric admission in Indiana following 
a suicide attempt.  It is unclear from the record, however, 
whether the RO has ever specifically attempted to obtain such 
mid-1980's medical records, which might be relevant regarding 
the etiology of the veteran's hepatitis, alcohol abuse, and 
cirrhosis.  Assuming appellant is able to provide any 
necessary assistance in identifying the health providers in 
question, the RO should attempt to obtain such mid-1980's 
medical records, 

Additionally, it is the Board's opinion that the RO should 
arrange for appropriate VA physicians to render medical 
opinions as to the etiology of the veteran's hepatitis, 
alcohol abuse, and cirrhosis.  




Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that she may have in her possession 
pertaining to any relevant treatment 
the veteran received during his 
lifetime (such as treatment for 
alcohol abuse, mental illness, 
cirrhosis, and hepatitis), as well 
as the complete names and addresses 
of any physicians or medical 
facilities which provided such 
treatment.  All available, actual 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment) of any such treatment 
should be obtained from the 
specified health care providers, 
including, but not limited to an 
alleged blood transfusion during 
1985 back surgery and a 1984 
psychiatric admission in Indiana.  
Provide appellant with release forms 
and ask that a copy be signed and 
returned for each non-VA health care 
provider identified.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folders.  To the extent the 
appellant's assistance is needed in 
determining any details for an 
informed request, her assistance 
should be requested as indicated.

2.  The RO should request any 
available medical records from SSA 
concerning any SSA claim filed by 
the veteran.  Under 38 U.S.C.A. 
§ 5103A(b)(3), VA is obligated to 
continue trying to obtain evidence 
from a Federal department or agency 
"unless it is reasonably certain 
that such records do not exist or 
that further efforts to obtain those 
records would be futile."  

3.  The appellant and her 
representative are advised that they 
may submit alternative forms of 
evidence to support the claim, such 
as statements/affidavits from lay 
persons or service medical personnel 
and "buddy" statements/affidavits.  
The appellant and her representative 
should submit any competent evidence 
(not already of record) that tends 
to show that a disability that 
caused or materially contributed to 
the veteran's death was related to 
either service or a service-
connected disability.  

4.  The RO should arrange for 
appropriate VA physicians, such as a 
liver disease specialist and a 
psychiatrist, to review the claims 
folders (including all relevant 
history, complaints, findings, and 
diagnoses as recorded in the 
pertinent records) and express 
opinions as to the following 
questions:  

(a).  Is it as likely than not (as 
distinguished from mere possibility) 
that the veteran actually was 
dependent on alcohol or abused 
alcohol and, if so, was any alcohol 
dependence/abuse related to the 
service-connected post-traumatic 
stress disorder (versus other 
causes)?  

(b).  Is it as likely than not (as 
distinguished from mere possibility) 
that the veteran's cirrhosis or 
hepatitis B or C was causally or 
etiologically related to service or 
was related to the service-connected 
post-traumatic stress disorder 
(versus other causes)?  Either a 
positive or negative response should 
be specifically stated for the 
record.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports. 

A discussion of the facts and the 
medical principles involved will be 
of considerable assistance to the 
Board.   

5.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
the cause of the veteran's death, 
under appropriate statutory and 
regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, a supplemental 
statement of the case should be provided, and the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



